DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on merits for application no. 16/604,635 filed 11 October 2019. Claims 1-17 pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 February 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 11 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-17 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A method for actuating a clutch with a clutch actuation system, the method comprising: moving an axially moveably mounted first piston arranged on a master side using an electric motor; transmitting a movement of the first piston via a hydraulic section to a second piston positioned on a slave side; actuating the clutch with the second piston; measuring and evaluating a change in travel caused by the movement by converting the change in travel of the clutch detected on the slave side into an acoustic signal; and transmitting the acoustic signal via the hydraulic section to the master side for evaluation.
Claim 4:
A clutch actuation system, comprising: a clutch actuator including an electric motor, a transmission connected to the electric motor, a first piston connected to the transmission and axially moveably mounted in a master cylinder of the clutch actuator, wherein the clutch actuator is positioned on a master side; a hydraulic section; a slave cylinder on a slave side, the slave cylinder including a second piston, and the second piston is connected to the clutch actuator via the hydraulic section, the second piston is configured to be in an operative connection with a clutch via a re- lease bearing; a travel measuring device that outputs acoustic output signals arranged on the slave side, the travel measuring device being configured to detect a change in travel of the clutch and being connected via the 
Claim 11:
A clutch actuation system, comprising: a clutch actuator including a first piston axially moveably mounted in a master cylinder, the clutch actuator being positioned on a master side; a hydraulic section; a slave cylinder on a slave side, the slave cylinder including a second piston, and the second piston is connected to the clutch actuator via the hydraulic section, the second piston is configured to be in an operative connection with a clutch; a travel measuring device that outputs acoustic output signals arranged on the slave side, the travel measuring device being configured to detect a change in travel of the clutch and being connected via the transmission section that transmits the acoustic signals to a receiving device; and an evaluation device connected to the receiving device.
Regarding claim 1, 4, 11, the prior art of record fails to teach or render obvious all the limitations set forth.  In particular, the claims require two pistons in a clutch that are actuated by different means (e.g., electric motor, hydraulic) and the one piston’s movement is based in part on the movement of the first piston. In other words, there is a sequential nature to the movement of the pistons. Further, the movement of the clutch is converted into an acoustic signal that is then transmitted for evaluation. Without any further references that teach or disclose the claimed system, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659